Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Lan et al, US 2016/0143275, discloses a disinfectant formulation comprising a polymer binder, a biocidal compound, and a carrier, wherein the formulation is applied via an article (see abstract and paragraph 23).  It is further taught by Lan et al that a preferred biocidal compound contains 40% by weight of N-alkyl dimethyl benzyl ammonium chloride, 30% by weight of N-octyl decyl dimethyl ammonium chloride, 15% by weight of di-N-decyl dimethyl ammonium chloride, and 15% by weight of di-N-dioctyl dimethyl ammonium chloride, wherein the biocidal compound is contained in the formulation in an amount of 0.05-2% by weight (see paragraphs 73-79 and 93), that the formulation further contains 0.01-5% by weight of a surfactant, such as amine oxides and ethoxylated alcohols (see paragraphs 102-109), and that the formulation further contains adjunct ingredients, such as pH adjusting agents (see paragraphs 110-111), wherein the formulation is in the form of a liquid contained in a wipe (see paragraphs 113-116).  Specifically, note the Examples in Tables 1-9.  However, patentee differs from applicant in that Lan et al does not teach or suggest in general a disinfectant formulation that further contains the specific polymer required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 29, 2022